Citation Nr: 0801928	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for history of amebic 
dysentery with residual irritable bowel syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than January 9, 
2004, for the assignment of a 30 percent evaluation for 
history of amebic dysentery with residual irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
chronic diarrhea, abdominal pain and constipation with a poor 
response to treatment with medications.  There is no evidence 
of malnutrition.

2.  Entitlement to an increased evaluation for history of 
amebic dysentery with residual irritable bowel syndrome did 
not arise prior to January 9, 2004, and it was not factually 
ascertainable prior to that date that the severity of the 
veteran's service-connected disorder had increased in 
severity so as to warrant an increased evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for history of amebic dysentery with residual irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2007).

2.  The criteria for an effective date prior to January 9, 
2004, for an increased rating of 30 percent for history of 
amebic dysentery with residual irritable bowel syndrome have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in March and November 2004.  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decisions in 
keeping with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  No additional unattained evidence 
has been identified.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

In a May 2003 rating action, the RO granted service 
connection for history of amebic dysentery with residual 
irritable bowel syndrome.  A 10 percent disability evaluation 
was assigned, which became effective on August 18, 1999.  

The veteran's claim for an increased rating for his service-
connected irritable bowel syndrome was received on January 9, 
2004.  The veteran reported that he was experiencing 
increased pain, constipation and acid reflux and that he was 
prescribed new medications.

In a January 2004 VA outpatient treatment record, the veteran 
complained of intermittent constipation and diarrhea.

On VA examination in April 2004, the veteran complained of 
upper quadrant and epigastric pain which occurred at night 
and was steady.  He also reported lower abdominal pain and 
frequent burping and excessive flatus.  He denied 
hematochezia.  Examination revealed bowel sounds present in 
all four quadrants but were faint and difficult to ascultate. 
Much guarding and apprehension was noted.  Abdominal series 
was negative for organomegaly.  The diagnosis was chronic 
irritable bowel syndrome, refractory to treatment with 
laxatives.  The examiner noted that there was moderate 
functional impairment.

In a June 2004 rating decision, the RO increased the 
evaluation for irritable bowel syndrome from 10 percent to 30 
percent disabling, effective January 9, 2004 (the date of the 
receipt of the veteran's claim for an increased rating).

In a September 2004 VA outpatient treatment record, the 
veteran complained that he was very constipated and that at 
times it was very painful.  He was drinking prune juice but 
wanted medication.  

An October 2004 VA progress note showed that the veteran 
underwent a colonoscopy and was diagnosed with diverticulosis 
of the sigmoid colon.

In a December 2004 VA outpatient treatment record, the 
veteran complained of constipation which was not relieved by 
stool softeners and milk of magnesia.

On VA examination in March 2005, the veteran reported that he 
had gas and pain that comes and goes occurring two to three 
times a day.  He was diagnosed as having chronic irritable 
bowel syndrome.

In March 2005 VA outpatient treatment record, the veteran 
complained of increased flatulence which caused him shortness 
of breath, but he was able to move air well.  He denied pain 
and the abdomen examination was within normal limits.  He had 
had a bowel movement the prior day.  He refused to take 
Lactulose saying that prune juice worked better for him and 
that he used it frequently.

In an April 2005 VA outpatient treatment record, the veteran 
complained of constipation and that prune juice caused 
diarrhea.  He stated that his stools were pencil thin in 
size.

In a September 2005 VA CT scan of the abdomen, the veteran 
reported that he had lots of bloating, gas, discomfort and 
that it was getting worse.  Findings showed small bilateral 
inguinal hernias, left greater than right with a loop of 
colon partially extending into the left inguinal hernia.  
There was no evidence of obstruction.

In VA outpatient treatment records dated from August to 
October 2005, the veteran reported having more discomfort 
than usual due to his irritable bowel syndrome.

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Stage ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The veteran's service-connected history of amebic dysentery 
with residual irritable bowel syndrome is currently rated as 
30 percent disabling under Diagnostic Code 7319.  Under this 
code, a 30 percent evaluation is warranted for severe 
irritable bowel syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.  The 30 percent is 
the highest schedular evaluation assignable.

As evidenced by the record, the veteran's service-connected 
irritable syndrome is manifested by manifested by chronic 
diarrhea, abdominal pain and constipation with a poor 
response to treatment with medications.  According to the VA 
examiner in April 2004, the veteran's disability is chronic 
with moderate functional impairment.  Thus, the Board finds 
that the currently assigned 30 percent disability evaluation 
adequately contemplates the severity of the veteran's 
service-connected irritable bowel syndrome under diagnostic 
code 7319.

Furthermore, there is no basis for assigning a higher 
evaluation under any other potentially applicable diagnostic 
code.  The evidence does not show more than considerable or 
moderately severe impairment to health such as that 
contemplated by ratings higher than 30 percent under the 
diagnostic criteria for resection of the large intestine, or 
diverticulitis (the latter which may be rated under the 
criteria for irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending upon the predominant 
disability picture).  See 38 C.F.R. §§ 4.112, 4.114, 
Diagnostic Codes 7329, 7327, 7301 (2007).  Similarly, an 
evaluation in excess of 30 percent is not warranted under 
diagnostic code 7323.  The medical records show no weight 
loss attributable to diarrhea, nor signs of malnutrition, 
anemia, or general debility resulting from this condition.  
Accordingly, the veteran is most appropriately evaluated at 
the 30 percent rate under diagnostic code 7319.

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claim for a higher rating 
must be denied.  The preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
service-connected history of amebic dysentery with residual 
irritable bowel syndrome.  Thus the benefit-of- the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Earlier Effective Date

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2007).

In this case, it is not in dispute that the date on which the 
appellant's claim for increase was received was January 9, 
2004. On that date, VA received a statement in writing from 
him in which he reported that he was experiencing increased 
pain, constipation and acid reflux from his service-connected 
irritable bowel syndrome.

Under the provisions of 38 C.F.R. § 3.400(o)(2) the appellant 
would be entitled to an effective date of one year prior to 
January 9 2004, for the 30 percent disability evaluation for 
his service-connected irritable bowel syndrome if he 
presented competent evidence or identified competent evidence 
which, with VA's assistance, he was able to obtain and submit 
in support of his claim on appeal which showed an increase in 
the severity of his irritable bowel syndrome within one year 
prior to January 9, 2004.  The evidence consists of an April 
2003 VA examination in which the veteran reported a history 
of amebic dysentery during service with residual periods of 
abdominal pain, cramps, bloating and loose stools.  It was 
noted that the veteran's constipation had been treated with 
Metamucil and that as long as he took that, the constipation 
was in good control.  He denied any history of rectal 
bleeding, nausea, vomiting, weight loss or diarrhea for the 
last several years.  The examiner concluded that it was 
possible that the veteran's history of irritable bowel 
syndrome was related to his history of amebic dysentery.   

A VA rating decision dated in May 2003 granted service 
connection for history of amebic dysentery with residual 
irritable bowel syndrome as 10 percent disabling, effective 
August 18, 1999 (the date of receipt of the veteran's 
application to reopen the claim for service connection).  The 
disorder was evaluated under the provisions of 38 C.F.R. § 
4.114, Diagnostic Codes 7321 and 7319.  

At the time that the veteran submitted his claim for an 
increase in January 2004, a VA outpatient treatment report 
dated in January 2004 showed that he complained of 
intermittent constipation and diarrhea.  The veteran 
underwent a VA examination in April 2004 in which he 
complained of constant upper quadrant and epigastric pain.  
He also reported lower abdominal pain with frequent burping 
and excessive flatus.  During the physical examination, much 
guarding and apprehension was noted by the examiner.  It was 
on the basis of the reported medical findings of the April 
2004 VA examination that an increased rating for the 
veteran's irritable bowel syndrome was granted.  The RO 
assigned a 30 percent evaluation under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7319, effective from January 
9, 2004.  A 30 percent evaluation is assigned for severe 
irritable bowel syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.  The medical evidence 
prior to the April 2004 VA examination did not show that the 
veteran's irritable bowel syndrome was severe with constant 
abdominal distress.  

The preponderance of the evidence of record is against a 
finding that it is factually ascertainable that an increase 
in disability of the veteran's irritable bowel syndrome 
occurred earlier than January 9, 2004, and that the veteran 
filed a claim for increase within one year of the date on 
which it became factually ascertainable that such increase in 
disability had occurred.  In other words, the evidence of 
record does not demonstrate such an increase in disability 
prior to January 9, 2004, the date of the receipt of the 
veteran's claim for an increased evaluation.  The Board must 
conclude that the veteran is not entitled to an earlier 
effective date for the grant of an evaluation of 30 percent 
for his service connected history of amebic dysentery with 
residual irritable bowel syndrome.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the appeal, 
the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007).




	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for history of amebic dysentery with 
residual irritable bowel syndrome is denied.

An effective date earlier than January 9, 2004 for a grant of 
a disability evaluation of 30 percent for history of amebic 
dysentery with residual irritable bowel syndrome is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


